Citation Nr: 0903679	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-01 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to May 
1965 and has additional unverified reserve service. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision, mailed to 
the veteran in July 2005, of the Department of Veteran's 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in Oakland, 
California.  A transcript of the hearing has been associated 
with the claims file. 


FINDINGS OF FACT

1.  Bilateral hearing loss is not attributable to service and 
was not first manifest within one year of separation from 
service.

2.  Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 101 (2), 1101, 1110, 
1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 101 (2), 1101, 1110, 1112, 1113, 1131, 1133, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In January 2005, before the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A December 2008 VCAA letter also informed the veteran 
regarding the appropriate disability rating or effective date 
to be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran was afforded a VA audiological evaluation in 
March 2005 and a specific opinion as to his claims was 
obtained.  

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  The 
veteran's tinnitus, however, is not a disability for which 
service connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  38 
U.S.C.A. § 1154(b) (2002); Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the 
veteran served during wartime and peacetime; however, the 
veteran does not contend that he was in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  In 
turn, "active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b) (2008).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1 (2008).

Hearing loss disability is defined by regulation. For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

The veteran asserts, in his testimony before the Board in 
November 2008, that his current bilateral hearing loss and 
tinnitus are related to acoustic trauma he experienced during 
his period of service.  Specifically, the veteran offered a 
detailed description of the noise exposure he experienced 
during his period of service.  

The veteran reported that he was aboard a diesel submarine, 
the USS Razorback, in 1957 and heard the diesel engines 
running while the submarine was on the surface.  The veteran 
reported that he was aboard another diesel submarine, the USS 
Pickerel, for two years subsequent to his duty aboard the USS 
Razorback.  At that time, the veteran reported that he was 
exposed to normal shipyard noises, for eight to ten hours 
each day.  The veteran reported that, during submersion, he 
was assigned to the bridge or the control room as a look-out 
and planes man, and was exposed to some motor noises.  The 
veteran described the noise he experienced as sounding as if 
he were on a bus all of the time, with constant background 
noise.   The veteran reported that he was occasionally 
exposed to the diesel engine noise while drying off his gear, 
going back to stand near the engine, or being in the engine 
room for qualification.    

Subsequent to his duty aboard the diesel submarines, the 
veteran reported that he was assigned to a prototype and 
heard noise similar to that of a sports car.  The veteran 
described the noise as loud, but not excessive.  The veteran 
reported that he was assigned to another prototype, and then 
to another shipyard with general noise such as cranes, 
shipping handlers, and other equipment.  

The veteran reported that he was assigned to another ship, 
and that the noise at this time was not as loud as the noise 
he experienced on the diesel submarines, described above.  
The veteran described the noise at that time as constant, 
from pumps and motors running all of the time.  The veteran 
reported that he was assigned to the engineer spaces for his 
work shifts.  The veteran also reported that he was assigned 
to the engine room, on occasion, and was exposed to the 
constant noise of the turbines and pumps.   

The veteran reported that while assigned to another ship, he 
was sometimes in the engine room on watch and occasionally 
wore ear protection if he was near the engines.  The veteran 
then reported that he was assigned a watch from the semi-
enclosed open bridge on a mine sweeper, and was exposed to 
diesel exhaust noise.  

The veteran reported that his civilian career was in 
broadcast engineering, repairing radios and television 
equipment.  The veteran reported that he was sometimes 
exposed to noise at the transmitter.  The veteran also 
reported that he enjoyed shooting on a recreational basis, 
with the use of hearing protection. 

Report of Medical Examination dated in February 1956 is 
silent for any abnormality as to the veteran's ears, 
including eardrums.  Audiological examination at that time 
revealed 15/15 hearing, or normal hearing, by whisper voice 
testing.  Report of Medical History dated at that time 
indicates that the veteran reported ear, nose, or throat 
trouble and reported that his eardrums had been lanced.  

Report of Medical Examination dated in March 1957 is silent 
for any abnormality as to the veteran's ears, including 
eardrums.  Audiological examination at that time revealed 
15/15 hearing, or normal hearing, by whisper voice testing.  
Report of Medical History dated at that time indicates that 
the veteran reported a childhood history of otitis media.

Report of Medical Examination dated in December 1959 is 
silent for any abnormality as to the veteran's ears, 
including eardrums.  Audiological examination at that time 
revealed 15/15 hearing, or normal hearing, by whisper voice 
testing. 

Report of undated Medical Examination is silent for any 
abnormality as to the veteran's ears, including eardrums.  
Audiological examination at that time revealed 15/15 hearing, 
or normal hearing, by whisper voice testing.  Report of 
Medical History dated at that time indicates that the veteran 
reported "no more trouble with his ears".

Report of Medical Examination dated in April 1965 is silent 
for any abnormality as to the veteran's ears, including 
eardrums.  Audiological examination at that time revealed 
15/15 hearing, or normal hearing, by whisper voice testing.  

Reports of Medical Examinations dated in August 1967 and 
April 1975 are silent for any abnormality as to the veteran's 
ears, including eardrums.  Audiological examination at these 
times revealed 15/15 hearing, or normal hearing, by whisper 
voice testing.  Reports of Medical Histories dated at these 
times indicate that the veteran reported a childhood history 
of recurrent otitis media.

Reports of Medical Examinations dated in May 1968, March 
1969, and March 1976, are silent for any abnormality as to 
the veteran's ears, including eardrums.  Audiological 
examination at these times revealed 15/15 hearing, or normal 
hearing, by whisper voice testing.  Reports of Medical 
Histories dated at these times indicate that the veteran 
reported a history of ear, nose, or throat trouble.

Report of Medical Examination dated in February 1972 is 
silent for any abnormality as to the veteran's ears, 
including eardrums.  Audiological examination at that time 
revealed 15/15 hearing, or normal hearing, by whisper voice 
testing.  Report of Medical History dated at that time 
indicates that the veteran reported scarred eardrums, without 
trouble.

Reports of Medical Examinations dated in June 1977, February 
1978, February 1984, May 1987, and August 1989, are silent 
for any abnormality as to the veteran's ears, including 
eardrums, and it appears that audiological testing was not 
conducted.  Reports of Medical Histories dated at these times 
indicate that the veteran reported a history of ear, nose, or 
throat trouble.

Reports of Medical Histories dated in February 1979, February 
1980, and March 1983, indicate that the veteran reported a 
history of ear, nose, or throat trouble.
Report of Medical Examination dated in January 1980 is silent 
for any abnormality as to the veteran's ears, including 
eardrums.  Audiological examination at that time revealed 
15/15 hearing, or normal hearing, by whisper voice testing.  
There is a notation, however, with a question mark in the 
area reserved for left ear whisper voice testing results.  
Report of Medical History dated at that time indicates that 
the veteran reported scarred eardrums, without trouble.

The Board notes that while the standard hearing test used 
during the early years of the veteran's service, whispered 
voice testing, may not rule out a high frequency hearing 
loss, it does indicate grossly normal hearing at the time of 
examination.

Reports of Medical Examinations dated in February 1981 and 
April 1982 are silent for any abnormality as to the veteran's 
ears, including eardrums.  It appears that audiological 
testing was not conducted.  

Report of Medical Examination dated in May 1983 revealed 
scarred eardrums.  Audiological tested revealed that the 
veteran's pure tone thresholds were 0, 0, 0, 15, 30, for the 
right ear, and 0, 0, 20, 20, 35, for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively. 

Report of Medical Examination dated in October 1988 is silent 
for any abnormality as to the veteran's ears, including 
eardrums.  Audiological tested revealed that the veteran's 
pure tone thresholds were 5, 5, 5, 5, 35, for the right ear, 
and 5, 5, 15, 20, 35, for the left ear, at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Report of Medical 
History dated at that time indicates that the veteran 
reported a history of ear, nose, or throat trouble.

While instances of audiometric testing dated in May 1983 and 
October 1988 revealed a decrease in hearing acuity, each of 
the veteran's hearing evaluations yielded results that the 
veteran's hearing was within the normal range; that is, 
hearing loss and tinnitus were not diagnosed during his 
service, either active duty service or reserve service, and 
the Board finds that the weight of the evidence demonstrates 
that chronicity, as to either condition, in service is not 
established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims of entitlement to service 
connection of his current bilateral hearing loss and 
tinnitus.  38 C.F.R.     § 3.303(b).

The first post-service clinical evidence demonstrating 
hearing loss and tinnitus is dated in November 2004, 
approximately fourteen years after separation from reserve 
service.  At that time, records indicate that the veteran 
sought treatment related to his hearing.  Records indicate 
that the veteran reported a ten or fifteen-year history of 
hearing loss symptoms.  The veteran reported constant 
tinnitus, bilaterally.  The veteran reported exposure to 
noise while serving in the military from 1957 to 1965.  The 
veteran described noise exposure from diesel engines, fans, 
turbines, and small arm weapons.  The veteran also reported 
civilian occupational noise exposure to blowers, as a 
broadcast engineer.  The veteran also reported recreational 
noise exposure from rifle shooting, with ear protection.  

The audiologist stated that the veteran had a normal sloping 
to severe sensorineural hearing loss, bilaterally.  However, 
the audiogram attached to the audiologist's letter contains 
hearing acuity represented in graphical form.  Thus, the 
Board is unable to accept such interpretation in an effort to 
determine hearing acuity.  Kelly v. Brown, 7 Vet. App. 471, 
474 (1995) (which holds that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
The audiologist opined that the veteran's hearing loss and 
tinnitus are just as likely as not due to his exposure to 
acoustic trauma while serving in the military, as it is known 
that cochlear damage, sensorineural hearing loss, and 
tinnitus are caused by noise exposure.  

Record of VA audiological evaluation dated in March 2005 
indicates that the veteran complained of bilateral hearing 
loss and tinnitus, greatest during trying to hear 
conversation in background noise, and first noticed fifteen 
years prior.  The veteran reported that his tinnitus is 
constant, and described such as white noise in the middle 
frequency range.  The veteran reported a history of 
perforated ear drums and mastoiditis.  The veteran reported 
that he served in the Navy from 1957 to 1965 as a nuclear 
reactor operator on submarines.  The veteran reported 
military noise exposure as limited exposure to diesel engines 
in the Navy and more in the reserves.  The veteran reported a 
thirty-five year civilian occupational history of noise 
exposure to blowers and transmitters, with ear protection.  
The veteran reported a history of recreational noise exposure 
to shooting, with ear protection.  

Objective findings revealed that the veteran's pure tone 
thresholds, in decibels, for the right ear were 0, 5, 15, 45, 
45, and for the left ear were 0, 10, 15, 45, 55, both 
measured at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  Speech recognition ability was 96 percent, 
bilaterally.  Based upon these results, the veteran's hearing 
loss meets the VA requirements for consideration as a 
disability.  The veteran was diagnosed with a mild to 
moderate sloping sensorineural hearing loss from 300 Hertz to 
8000 Hertz, bilaterally.  The audiologist opined that, based 
upon the veteran's case history and configuration of his 
hearing loss, his hearing loss and tinnitus are less likely 
than not the result of acoustic trauma from military service.

An additional record of private audiological treatment, dated 
in February 2006, indicates that the veteran reported that he 
served on active duty from 1957 to 1965, stationed on a mine 
sweeper, and exposed to noise from diesel engines and small 
arms firing. The physician noted that upon separation from 
service in 1965, VA records were silent for any progressive 
hearing loss.  The physician further noted that subsequent to 
separation from service in 1965, the veteran continued to 
serve for many years as a reservist, and was exposed to noise 
from diesel engines and small arms fire.  The veteran 
reported that he participated in recreational shooting; 
however, he reported that he is diligent in wearing ear 
protection.  The veteran reported occasional tinnitus.  The 
physician reviewed the audiogram taken four years prior, 
described above, and opined that, unless there is an 
audiogram dated at the time of the veteran's separation from 
reserve service showing normal hearing, the veteran's current 
hearing loss relates to his military service, primarily his 
reserve service.  The physician did not offer an opinion as 
to the etiology of the veteran's tinnitus.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The opinion rendered at the time of the November 2004 
audiological evaluation, that it is just as likely as not 
that the veteran's hearing loss and tinnitus are due to his 
exposure to acoustic trauma while serving in the military, 
was made without the benefit of a review of the veteran's 
claims file, to include his service treatment records, 
described above.  No objective medical bases for such 
findings were provided.  In addition, the opinion rendered in 
the February 2006 does not indicate that the veteran's claims 
file, to include his service treatment records, was reviewed.  
The physician at the time of the February 2006 letter did, 
however, note that upon discharge from service in 1965, VA 
records did not indicate a progressive hearing loss.  Thus, 
it is not entirely clear to the Board if the physician had 
the opportunity to review the veteran's claims file.  

The review of a veteran's claims file, as it pertains to 
obtaining an overview of the veteran's medical history, is 
not a requirement for private medical opinion, and such 
opinion may not be discounted solely because the private 
clinician did not review the claims file.  Nieves-Rodriguez 
v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  

It is significant that the audiologist, and possibly the 
private physician, in this case did not have the benefit of 
relevant facts related to the veteran's case history.  It is 
clear that the veteran reported his military, occupational, 
and recreational history of noise exposure to his private 
audiologist, physician, and VA audiologist.  It is clear that 
the veteran provided each opining party with similar facts as 
to his symptoms and date of onset of his conditions.  
However, a review of the veteran's claims file, including his 
service treatment records, would have given the private 
audiologist and the private physician the opportunity to 
consider the veteran's numerous instances of in-service 
audiological testing subsequent to claimed acoustic trauma, 
and numerous reports of childhood and chronic ear, nose, or 
throat trouble.  

The Board notes that the VA audiologist who examined the 
veteran in March 2005 did not specifically refer to the 
veteran's numerous instances of in-service audiological 
testing subsequent to claimed acoustic trauma, and numerous 
reports of childhood and chronic ear, nose, or throat 
trouble, as evidenced by his service treatment records.  
However, the audiologist reported that she reviewed the 
veteran's claims file prior to rendering her opinion that, 
based upon the veteran's case history and configuration of 
his hearing loss, his hearing loss and tinnitus are less 
likely than not the result of acoustic trauma from military 
service.  

Further, it is significant that there is no indication that 
the private physician physically examined the veteran, or 
conducted hearing acuity testing, in February 2006.  The 
physician stated that he reviewed a four-year old audiogram 
conducted by an audiologist prior to rendering an opinion as 
to the etiology of the veteran's bilateral hearing loss. 

The thoroughness of the examination, opportunity to review 
relevant facts related to the veteran's case history, and 
rationale provided for the opinion rendered at the time of 
the VA audiological evaluation dated in March 2005, accord 
this opinion, that the veteran's current bilateral hearing 
loss and tinnitus are less likely than not the result of 
acoustic trauma from military service, more probative value 
than the November 2004 and the April 2006 opinions.  
Accordingly, the required medical nexus is not found, and 
service connection is not warranted.

In this case, bilateral hearing loss by VA standards was not 
diagnosed within one year of separation from service.  
Accordingly, service connection for same is not warranted on 
a presumptive basis.  Additionally, in view of the lengthy 
period without evidence of treatment for bilateral hearing 
loss or tinnitus, there is no evidence of a continuity of 
treatment, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  Thus, service connection for bilateral 
hearing loss and tinnitus is not warranted.

The veteran has attributed his bilateral hearing loss and 
tinnitus to service.  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994). Additionally, the veteran's 
statements may be competent to support a claim for service 
connection where the events or the presence of disability, or 
symptoms of a disability are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R.            §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Thus, 
while the veteran is competent to report exposure to noise in 
service, he does not have the medical expertise to provide an 
opinion regarding the etiology of his current bilateral 
hearing loss and tinnitus.  Thus, the veteran's lay 
assertions are not competent or sufficient. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss and tinnitus 
first manifested many years after service and are not related 
to his active service or any incident therein.  As the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus, the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


